Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Diallo is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising a motor; at least one loop drive attached to the motor, wherein the loop drive has an axis of rotation and is configured such that the motor is configured to  turn the loop drive in a first direction and a second direction around the axis of rotation; a carriage, coupled to the loop drive, wherein the carriage includes an inner structure and outer structure that move relative to each other; and further wherein the carriage moves in a first direction when the loop drive is turned in the first direction and a second direction when the loop drive is turned in a second direction; at least one sensor attached to the carriage, wherein the at least one sensor is configured to detect movement between the inner structure and outer structure; and a processor and a memory coupled with the processor, the memory comprising executable instructions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784